MEMORANDUM*
On the peculiar circumstances of this case, for which the respondent offered no explanation, denial of the motion to reopen was such an abuse of discretion as to entitle petitioner to relief.1
The petition is GRANTED, and the case is REMANDED with directions to grant the motion to reopen so that petitioner may obtain a hearing.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 5 U.S.C. § 706(2)(A); INS v. Doherty, 502 U.S. 314, 322-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); see also INS v. Yang, 519 U.S. 26, 32, 117 S.Ct. 350, 136 L.Ed.2d 288 (1996).